Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 13 and 42 are objected to because of the following informalities:  
Claim 13:
At line 4, the semicolon “;” should be replaced with a period “ . ”.
Claim 42:
	At line 5, the term “data” should be replaced with –the data—if this term refers back the previously recited data.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2010/0232339 and Jung hereinafter) in view of Kazmi et al. (2015/0201326 and Kazmi hereinafter).
Claims 1 and 15:
	Jung discloses the invention substantially as claimed.  Jung teaches that a communication system (figures 1 and 2) includes a base station (210) and a first user terminal (200) and a second user terminal (230) (¶s [0047]-[0048]).  The first and the second user 
	Jung also teaches that the communication network may include Multimedia Broadcast and Multicast Service (MBMS), where single cell based MBMS guarantees QoS of each of user terminals included in a multicast group by applying Hybrid Automatic Retransmit ReQust (HARQ) (¶s [0005] and [0009]).
	Jung does not teach the network node.  Jung, however, does teach the base station (210) (figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Jung’s base station (210) as a “network node”.  One having ordinary skill in the art would be motivated to do so because naming Jung’s base station (210) as a “network node” would have not affected the performance of Jung’s base station itself.  
	Jung does not recited that the feedback comprises CQI nor CSI.  Kazmi, however, teaches that the UE comprises signaling a feedback pattern sequence (or information) to a network node (i.e. a base station).  Such one or more types of feedback information which UE (500) can send to the network node (600) are:  SCI reports, any signal measurement (i.e. CQI), and/or HARQ feedback (i.e. ACK/NACK) (figures 1, 5 and 6; ¶s [0025], [0052]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Jung’s feedback information would have been comprises of 

Claim 13:
	Jung discloses that single-cell based Multi-media Broadcast and Multicast Service (MBMS) guarantees QoS of each of user terminals included in a multicast group by applying Hybrid Automatic Retransmit ReQust (HARQ) (¶[0009]). 

Claims 16, 18-19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2010/0232339 and Jung hereinafter) in view of Kazmi et al. (2015/0201326 and Kazmi hereinafter) and Jurzak et al. (2016/0095067 and Jurzak hereinafter).
Claim 16:
	This claim is similar to claim 1 with addition limitations of the UE comprising a receiver, a transmitter, a processor and a memory for storing instruction executable by the processor.  Jurzak teaches (figures 1 and 3) that a wireless radio communication system (100) includes one or more base stations (101) and mobile stations (MS) (105, 109, 155, and 159).  A mobile station (MS) within the system (100) comprises a transceiver (308), a microprocessor (313) and a static memory (316).  The static memory (316) may store operating code for the microprocessor (313) that, when executed by the microprocessor (313), perform one or more 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that each of Jung’s user terminals would have been comprised of a transceiver, a microprocessor and a static memory (as suggested by Jurzak) for performing transmitting and/or receiving steps.  One having ordinary skill in the art would be motivated to realize so because Jung teaches that user terminals’ components (other than the parts which applied to his present invention) have been omitted (¶ [0049]).

Claims 18 and 19:
	Jurzak teaches that mobile stations (MSs) are including a set (155A & 159A)) belonging to a group of patrol officer, and a set (155B & 159B) belonging to a group of firemen in vehicles (figure 5, ¶ [0072]).  

Claim 40:
	Jung nor Kazmi does not explicitly teach a computer-readable medium storing a computer program having instructions/modules of the invention.  Jurzak, however, teaches that a computer-readable storage medium having computer codes stored thereon for programing a computer to perform Jung’s method and/or apparatus as described and claimed herein (¶s [0082]-[0083]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that a computer-readable storage medium would have been used . 

Claims 20, 24-25 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2010/0232339 and Jung hereinafter).
Claims 20 and 35:
	Jung discloses the invention substantially as claimed.  
Jung teaches that a communication system (figures 2 and figure 1) includes a base station (210) and a first user terminal (200) and a second user terminal (230) (¶s [0047]-[0048]).  The first and the second user terminals (200 & 230) each receives a data packet transmitted from the base station (210) through a multicast transmission channel (MTCH) (abstract, ¶s [0050] & [0035], step 101).  The base station (210) receives feedback information, and determines whether the feedback information is an ACK signal or NACK signal regardless of whether the feedback information has been receives from the first user terminal (200) or the second user terminal (230) (¶ [0055], step 106) (abstract, figures 1 & 2, ¶s [0047]-[0055]).
	Jung does not explicitly teach the determining whether to retransmit the data based on the feedback.  Jung, however, suggests (figure 1) that based on the received feedback information, the base station (210) detects/calculates the total energy value ort of the received NACK signal by adding up the input energy values (step 107), and not only compares the total to a first threshold (step 109), but also compares a first energy (or an energy value of the sequence signal detected by the correlator) to a second threshold (step 120); then base station would prepare for retransmission the same data transmitted in step (101) if (a) the total energy value does exceed the first threshold and the NACK of received NACKs signals is less than limited number of NACK signals, or (b) the total energy value does not exceed the first threshold, the first energy exceeds the second threshold, and the NACK of received NACKs signals is less than limited number of NACK signals,  (steps 109, 110, 111 and 112) (figures 1 & 2, ¶s [0040]-[0041], [0043]-[0044],and [0056]-[0061]).  ort
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Jung’s features of detecting/calculating the total energy value ort, checking/comparing if the total energy value ort exceeds the first threshold, checking/comparing if the first energy value ort exceeds the second threshold, and preparing/determining whether to retransmit the data (being transmitted in step 101) and to name such a combination of Jung’s features as “determining whether to retransmit the data based on the feedback”.  One having ordinary skill in the art would be motivated to realize  to do so because naming a combination of Jung’s features would have not been changed the concept of Jung’s invention (¶[0100]).  ort

Claim 24:
	Jung discloses that If the total energy does not exceed to the first threshold and the first energy does not exceed the second threshold (steps 109 & 120), then the base station (210) determines the NACK signal received in step 106 as an ACK signal (step 121)-- no retransmission of data (figure 1, ¶s [0043] and [0045]).
Claim 25:
	Jung teaches that each of thresholds is corresponding to the number of antennas of a user terminal (¶[0020]).ort ort

Claim 33:
	Jung discloses that single-cell based Multi-media Broadcast and Multicast Service (MBMS) guarantees QoS of each of user terminals included in a multicast group by applying Hybrid Automatic Retransmit ReQust (HARQ) (¶[0009]).  

Claim 34:
	Jung teaches that the shared feedback channel method can get a good performance when orthogonal sequence are used in a communication system using multiple antennas (¶[0014], [0023]-[0024]).

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2010/0232339 and Jung hereinafter) as applied to claim 20 above, and further in view of Terry (2016/0119178).
Claims 30-31:
	Jung does not teach that the MTCHs are being associated with a logical channel index.  Terry, however, teaches (figure 6 & 1) a communication system including a WTRU (102) [which can be user equipment (UE)] and Node-B (104) [which can be a base station].  The WTRU (102) 
(Figures 6 & 1, ¶s [0021], [0023] and [0043]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Jung’s user terminals (220) and (230) would have received data transmission on shared channels, and Jung’s user terminals (220 & 230) then transmit feedbacks and channel quality indication to Jung’s base station (212).  One having ordinary skill in the art would be motivated to realize so because both Jung’s invention and Terry’s invention has user equipment and base stations (Jung: figure 2; Terry: figure 6 and ¶ [0021]).

Claims 36, 38-39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2010/0232339 and Jung hereinafter) in view Jurzak et al. (2016/0095067 and Jurzak hereinafter).
Claims 36 and 38:
	This claim is similar to claim 20 with addition limitations of the network node comprising a receiver, a transmitter, a processor and a memory for storing instruction executable by the processor.  Jurzak teaches (figures 1 and 2) that a wireless radio communication system (100) includes one or more base stations (101) and mobile stations (MS) (105, 109, 155, 159), wherein the base station (BS) (101) may maintain a direct wireless or wired link (139) with a radio controller (121).  The radio controller (121) comprises a transceiver (208), a microprocessor (213) and a static memory (316).  The static memory (316) may store operating code for the microprocessor (213) that, when executed by the microprocessor (313), perform 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that each of Jung’s base station would have been comprised of a transceiver, a microprocessor and a static memory (as suggested by Jurzak) for performing transmitting and/or receiving steps.  One having ordinary skill in the art would be motivated to realize so because Jung teaches that his embodiment invention has been shown as an exemplary embodiments, and various changes in form and details may be made without departing from the spirit and scope of the invention (¶ [0100]).

Claim 39:
	Jurzak suggest that the base station (101) is coupled to a data server (123) and/or a system infrastructure (103) (figure 1).

Claim 42:
	Jung nor Kazmi does not explicitly teach a computer-readable medium storing a computer program having instructions/modules of the invention.  Jurzak, however, teaches that a computer-readable storage medium having computer codes stored thereon for programing a computer to perform Jung’s method and/or apparatus as described and claimed herein (¶s [0082]-[0083]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that a computer-readable storage medium would have been used . 

Response to Arguments
Applicant's arguments filed December 31, 2020 have been fully considered but they are not persuasive. 
35 U.S.C. 101  and  35 U.S.C. 112(b):
	The rejections of 35 U.S.C.101 and 35 U.S.C. 112(b) have been withdrawn due to the amended claims.

35 U.S.C. 103:
	Due to the amended claims 1, this claim are now rejected by using the combination references of Jung et al. (2010/0232339) and Kazmi et al. (2015/0201326) as stated in paragraph 4 above.
	Due to the amended claims 16, this claim are now rejected by using the combination references of Jung et al. (2010/0232339), Kazmi et al. (2015/0201326) and Jurzak (2016/0095067) as stated in paragraph 6 above.

.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE T. TU/Primary Examiner, Art Unit 2111